Case 4:18-cv-00099-GKF-FHM Document 80 Filed in USDC ND/OK on 08/26/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


   THE THOMAS L. PEARSON AND
   THE PEARSON FAMILY MEMBERS FOUNDATION,

                Plaintiff and Counterclaim
                Defendant,

         v.

   THE UNIVERSITY OF CHICAGO,

                Defendant and Counterclaimant.

     AND                                         No. 18-cv-99-GKF-FHM

   THE UNIVERSITY OF CHICAGO,

                Counterclaimant and Defendant,

         v.

   THE THOMAS L. PEARSON AND
   THE PEARSON FAMILY MEMBERS FOUNDATION,

                Counterclaim Defendant and
                Plaintiff,

   THOMAS L. PEARSON,

                Counterclaim Defendant.



              THE UNIVERSITY OF CHICAGO’S UNOPPOSED MOTION FOR
                LEAVE TO AMEND FIRST AMENDED COUNTERCLAIM
Case 4:18-cv-00099-GKF-FHM Document 80 Filed in USDC ND/OK on 08/26/19 Page 2 of 5




          The University of Chicago moves pursuant to Federal Rule of Civil Procedure 15(a)(2)

   for leave to file its Second Amended Counterclaim.

          1.     The University filed its Counterclaim on April 5, 2018. Dkt. No. 29.

          2.     Counterclaim Defendants The Thomas L. Pearson and The Pearson Family

   Members Foundation and Thomas L. Pearson filed their Motion to Dismiss the University’s

   Counterclaim on May 7, 2018. Dkt. No. 36.

          3.     On June 27, 2018, the Court denied the Counterclaim Defendants’ motion to

   dimiss. Dkt. No. 45.

          4.     On March 7, 2019, the Court granted the University leave to file its First

   Amended Counterclaim, which added a second breach of contract claim against the Foundation

   and Mr. Pearson. Dkt. No. 68.

          5.     The University now seeks leave to amend its First Amended Counterclaim to add

   a third breach of contract claim against the Foundation and Mr. Pearson. The new counterclaim

   alleges that the Foundation and Mr. Pearson breached the Grant Agreement by failing to make a

   payment due on June 30, 2019.

          6.     Although the pleading amendment deadline was September 21, 2018, see Dkt.

   No. 47, the University could not amend its counterclaim to add this new claim by that date

   because the Foundation and Mr. Pearson had not yet defaulted on their payment obligation.

          7.     On February 27, 2019, the Court granted a ten-month extension of the case

   schedule. Dkt. No. 65. Depositions have not yet been scheduled, and discovery is currently

   scheduled to close on December 16, 2019.

          8.     The Foundation and Mr. Pearson consent to the University’s second amendment.




                                                  1
Case 4:18-cv-00099-GKF-FHM Document 80 Filed in USDC ND/OK on 08/26/19 Page 3 of 5




          9.      This Motion is not made for purposes of delay and will not interfere with the

   scheduling of this case.

          Wherefore, the University respectfully requests that the Court grant the University leave

   to file its Second Amended Counterclaim.




                                                   2
Case 4:18-cv-00099-GKF-FHM Document 80 Filed in USDC ND/OK on 08/26/19 Page 4 of 5




   Dated: August 26, 2019               Respectfully submitted,

                                         /s/ Jeffrey A. Hall
                                        William S. Leach, OBA#14892
                                        Jessica L. Dickerson, OBA#21500
                                        McAfee & Taft, a Professional Corporation
                                        Williams Center Tower II
                                        Two West Second Street, Suite 1100
                                        Tulsa, Oklahoma 74103
                                        Telephone: (918) 587-0000
                                        Facsimile: (918) 599-9317
                                        Email: bill.leach@mcafeetaft.com
                                                  jessica.dickerson@mcafeetaft.com

                                        and

                                        Jeffrey A. Hall
                                        Rebecca Weinstein Bacon
                                        Faye E. Paul
                                        Taylor A.R. Meehan
                                        BARTLIT BECK LLP
                                        54 West Hubbard Street
                                        Chicago, Illinois 60654
                                        t: (312) 494-4400
                                        f: (312) 494-4440
                                        jeffrey.hall@bartlit-beck.com
                                        rweinstein.bacon@bartlit-beck.com
                                        faye.paul@bartlit-beck.com
                                        taylor.meehan@bartlit-beck.com

                                        Andrew C. Baak
                                        BARTLIT BECK LLP
                                        1801 Wewatta Street, Suite 1200
                                        Denver, Colorado 80202
                                        t: (303) 592-3100
                                        f: (303) 592-3140
                                        andrew.baak@bartlit-beck.com

                                        Counsel for Defendant and Counterclaimant,
                                        The University of Chicago




                                        3
Case 4:18-cv-00099-GKF-FHM Document 80 Filed in USDC ND/OK on 08/26/19 Page 5 of 5




                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 26th day of August, 2019, I electronically transmitted the
   attached document to the Clerk of Court using the ECF System for filing. Based on the records
   currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
   registrants:

   P. Scott Hathaway
   Isaac R. Ellis
   4000 One Williams Center
   Tulsa, Oklahoma 74172
   Attorneys for Plaintiffs

                                                   /s/ Jeffrey A. Hall
                                                   Jeffrey A. Hall
